UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 98-1928



AFRAH SADIQ,

                                                             Petitioner,

          versus


U.S. IMMIGRATION & NATURALIZATION SERVICE,

                                                             Respondent.



                                No. 02-1306



AFRAH SADIQ,

                                                             Petitioner,

          versus


U.S. IMMIGRATION & NATURALIZATION SERVICE,

                                                             Respondent.



On Petitions for Review of Orders of the Board of Immigration
Appeals. (No. A72-418-396)


Submitted:     August 7, 2002                 Decided:   August 30, 2002
Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Petitions denied by unpublished per curiam opinion.


David A. Garfield, LAW OFFICE OF DAVID GARFIELD, Washington, D.C.,
for Petitioner.    Robert D. McCallum, Jr., Assistant Attorney
General, Donald K. Keener, Deputy Director, Alison R. Drucker,
Senior Litigation Counsel, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     In these consolidated petitions for review, Afrah Sadiq seeks

review of the Board of Immigration Appeals’ (“Board”) orders:    (1)

denying her motion to reopen deportation proceedings (No. 98-1928);

and (2) denying her motion for reconsideration of the denial of her

first motion to reopen and denying her second motion to reopen (No.

02-1306).     We have reviewed the administrative records and the

Board’s decisions and find that the Board did not abuse its

discretion in denying these motions. See 8 C.F.R. § 3.2(a) (2002);

INS v. Doherty, 502 U.S. 314, 323-24 (1992).   Accordingly, we deny

both petitions for review on the reasoning of the Board.   See Sadiq

v. INS, No. A72-418-396 (B.I.A. May 28, 1998 & Feb. 20, 2002).    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                  PETITIONS DENIED




                                 3